Citation Nr: 0217190	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a spinal disorder.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for shell fragment 
wound scars of the neck and left ear.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1942 
to October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.  

The Board notes that the issue of entitlement to service 
connection for a circulation disorder due to frostbite was 
originally developed for appellate review; however, service 
connection for a circulation disorder due to frostbite was 
ultimately granted by the RO in a November 2001 rating 
action.  Therefore, this issue is no longer before the 
Board.   

The Board also notes that in the appellant's substantive 
appeal (VA Form 9), dated in March 2001, the appellant 
indicated that he wanted either a personal hearing before a 
member of the Board at the RO or a video conference hearing.  
However, in May 2001 correspondence from the appellant to 
the RO, the appellant stated that he was unable to travel 
and that he no longer desired a Travel Board hearing.  The 
appellant also noted that instead of a Travel Board hearing, 
he wanted a local hearing at the RO before a local hearing 
officer.  However, the Board observes that in a Report of 
Contact (VA Form 119), the appellant's representative 
notified the RO that the appellant was unable to travel and 
was bedridden, and that anything to do with a local hearing 
needed to be canceled. 


FINDINGS OF FACT

1.  A spinal disorder, to include degenerative arthritis of 
the lumbar spine, is not related to the appellant's military 
service.  

2.  With the exception of the appellant's degenerative 
arthritis of the lumbar spine, the appellant does not have 
arthritis of any other joint.  

3.  The appellant does not have shell fragment wound scars 
of the neck or left ear.  

4.  In a December 1946 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
anxiety neurosis.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not appeal.  

5.  Evidence received since the December 1946 rating 
decision does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant currently has an anxiety disorder which was 
incurred in or aggravated by service), and, when considered 
alone or together with all of the evidence, both old and 
new, has no effect upon the facts previously considered. 


CONCLUSIONS OF LAW

1.  The appellant does not have a spinal disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).   

2.  The appellant does not have arthritis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.  The appellant does not have shell fragment wound scars 
of the neck or left ear that are the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

4.  The December 1946 rating decision, which denied the 
appellant's claim for anxiety neurosis, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  

5.  The evidence received since the December 1946 rating 
decision is not new and material; the claim for this benefit 
is not reopened.  38 U.S.C.A. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claims

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of arthritis or shell fragment wound 
scars of the neck or left ear.  The records show that in 
January 1943, the appellant complained of pain in his back.  
No diagnosis was given.  The records further reflect that in 
February 1945, the appellant suffered shell fragment wounds 
to the sole of his right foot, the right side of his face, 
and his left index finger.  It was noted that his wounds 
were cleaned and that sulfa dressing was applied.  In 
October 1945, the appellant underwent a separation 
examination.  At that time, the appellant's skin was 
clinically evaluated as "normal," and no musculoskeletal 
defects were noted.  

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the Army from 
August 1942 to October 1945.  The appellant's Military 
Occupational Specialty (MOS) was as a Communications 
Sergeant.  He received the Good Conduct Medal, Purple Heart 
Medal with one Bronze cluster and the European African 
Middle Eastern Ribbon with Bronze Stars. 

In September 2001, the appellant underwent a VA scars 
examination.  At that time, it was noted that the appellant 
had advanced Parkinson's disease and was unable to give a 
clear or accurate history of his service.  The examiner 
reported that according to the appellant's service medical 
records, the appellant had received several shrapnel wounds 
of the neck, left ear, right ear, right side of the face, 
and right foot.  The examiner stated that the appellant was 
unable to indicate any scars, and that there were no scars 
visible in the areas indicated.  The examiner revealed that, 
although the appellant reported that he had retained some 
metal in his skull posterior to the left ear, current skull 
films were negative for retained foreign body.  

A VA spine examination was conducted in September 2001.  At 
that time, the examiner stated that the appellant was either 
bedridden or in a wheelchair, and that he was unable to 
articulate specific symptoms.  The examiner noted that the 
appellant had a history of back pain.  According to the 
examiner, there were no specific lumbar spine films at the 
Lexington VA Medical Center (VAMC), the facility where the 
appellant's examination was taking place, but that in a 
March 1987 x-ray report, it was noted that there were 
degenerative changes in the spine.  She stated that that 
would as likely as not indicate the lumbar spine.  The 
examiner reported that there was no indication from the 
appellant's service medical records that he had sustained 
any spinal injuries.  In regard to the physical examination, 
the examiner noted that the appellant had a movement 
disorder and that it was almost impossible for him to stand.  
The appellant could stand for a few seconds, but he was 
unable to participate in range of motion activity.  He had a 
dorsal kyphosis.  In the wheelchair, the appellant was able 
to exhibit a forward flexion of approximately 25 degrees.  
There was no specific pain noted at that time.  The 
diagnosis was of degenerative arthritis of the lumbar spine, 
as likely as not a result of the usual aging process.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 
38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In the instant case, the appellant contends that he 
currently has a spinal disorder and arthritis which were 
incurred during his period of military service.  The 
appellant further maintains that during service, he suffered 
shell fragment wounds to his neck and left ear which 
resulted in residual scars.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current spinal 
disorder, diagnosed as degenerative arthritis of the lumbar 
spine, is related to his period of active service, is not 
competent evidence.  In addition, his opinion that he 
currently has arthritis, other than his degenerative 
arthritis of the lumbar spine, and that his arthritis is 
related to his period of active service, is also not 
competent evidence.  

Spinal Disorder

After reviewing the evidence of record, the Board finds that 
the appellant's spinal disorder, currently diagnosed as 
degenerative arthritis of the lumbar spine, is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the Board notes that 
although the appellant's service medical records show that 
in January 1943, the appellant complained of pain in his 
back, no diagnosis was given.  In addition, in the 
appellant's October 1945 separation examination, no 
musculoskeletal defects were noted.  The Board further notes 
that the first medical evidence of any spinal disorder is in 
March 1987, approximately 41 years after the appellant's 
separation from the military.  In the September 2001 VA 
examination report, the examiner stated that in a March 1987 
x-ray report, degenerative changes were noted in the 
appellant's spine.  According to the examiner, that likely 
meant the lumbar spine.  The examiner also reported that 
there was no indication from the appellant's service medical 
records that he had sustained any spinal injuries.  The 
diagnosis was of degenerative arthritis of the lumbar spine, 
as likely as not a result of the usual aging process.  
Therefore, in light of the above, the Board finds that the 
appellant's spinal disorder, currently diagnosed as 
degenerative arthritis of the lumbar spine, is not 
attributable to his military service.  The preponderance of 
the evidence is against his claim of service connection.

Arthritis and 
Shell Fragment Wound Scars

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, 
with the exception of the appellant's current diagnosis of 
degenerative arthritis of the lumbar spine, there is no 
competent medical evidence showing a current medical 
diagnosis of arthritis of any other joint.  In addition, 
there is also no competent medical evidence showing a 
current medical diagnosis of shell fragment wound scars of 
the neck and left ear.  In this regard, the Board notes that 
the appellant's service medical records, including his 
October 1945 separation examination, are negative for any 
complaints or findings of arthritis.  In addition, although 
the Board recognizes that the appellant's service medical 
records show that in February 1945, the appellant suffered 
shell fragment wounds to the sole of his right foot, the 
right side of his face, and his left index finger, the Board 
also notes that the records are negative for any complaints 
or findings of shell fragment wound scars of the neck and 
left ear.  Moreover, at the appellant's October 1945 
separation examination, the appellant's skin was clinically 
evaluated as "normal."  The Board further observes that, at 
the appellant's September 2001 VA scars examination, 
although the examiner reported that the appellant had 
received several shrapnel wounds of the neck, left ear, 
right ear, right side of the face, and right foot, the 
examiner also stated that the appellant was unable to 
indicate any scars and that there were in fact no scars 
visible in the areas indicated.  Therefore, in light of the 
above, and because no arthritis other than degenerative 
arthritis of the lumbar spine, or shell fragment wound scars 
of the neck or left ear have been found, service connection 
must be denied.  Rabideau, 2 Vet. App. at 141, 143.  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claims addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes the appellant's service medical records, 
a VA scars examination, dated in September 2001, and a VA 
spine examination, dated in September 2001.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Moreover, 
in a March 2001 letter from the RO to the appellant, the 
appellant was informed of the enactment of the VCAA and its 
content.  The Board concludes that the discussions in the 
rating decision, the statement of the case, the supplemental 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West Supp. 
2002).  Additionally, these documents have indicated to the 
appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant underwent a VA scars 
examination and a VA spine examination, both conducted in 
September 2001.  In sum, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA 
or the implementing regulations. 

B.  Claim to Reopen.

I.  Relevant Laws and Regulations

As noted above, service connection may be established for 
disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

By a December 1946 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
anxiety neurosis.  The appellant was provided notice of the 
decision and his appellate rights.  He did not file a notice 
of disagreement.  Therefore, the December 1946 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  Once a 
decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  (The definition of "new and material" evidence has 
recently been changed, but the new definition applies only 
to claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001).)  


II. Factual Background

The appellant's original claim for service connection for an 
anxiety neurosis was denied by the RO in a December 1946 
rating decision on the basis that there was no evidence of 
record showing that the appellant's anxiety neurosis was 
incurred in or aggravated by his period of active service.  
The evidence of record at the time of the December 1946 
rating action consisted of the appellant's service medical 
records and a December 1946 VA examination.  

The appellant's service medical records, including his 
October 1945 separation examination, were negative for any 
complaints or findings of an anxiety disorder.  In December 
1946, the appellant underwent a VA examination.  At that 
time, he stated that he was suffering from "spells" and that 
he could not sleep.  He complained of nervousness, 
restlessness, heart palpitations, and insomnia because of 
his "pounding heart."  The appellant noted that he did not 
know what the trouble was.  According to the appellant, 
since his discharge, he had not been hospitalized.  Upon 
mental examination, it was noted that the appellant's 
intelligence was fair and that there was no gross impairment 
of memory.  There was no evidence of psychosis.  The 
diagnosis was anxiety neurosis.  

Evidence received by the RO subsequent to the December 1946 
rating decision includes a Final Summary from the VA 
Hospital (VAH) in Lexington, Kentucky showing that the 
appellant was hospitalized in March 1950, and a Final 
Summary from the VAH in Louisville showing that the 
appellant was hospitalized from April to May 1950.  

In April 1950, the RO received a Final Summary from the 
Lexington VAH which showed that the appellant was 
hospitalized from March 11 to March 23, 1950.  Upon 
admission, the appellant complained of palpitation, 
throbbing headaches, and dizzy spells for the past three to 
four years.  While the appellant was hospitalized, he 
received treatment for mild hypertension.  Upon his 
discharge, he was diagnosed with hypertension.  

In June 1950, the RO received a Final Summary from the VAH 
in Louisville which showed that the appellant was 
hospitalized from April 26 to May 24, 1950.  Upon admission, 
the appellant complained of headaches for the past four 
months and "smothering and palpitation" for the past two 
years.  The appellant indicated that the "smothering spells" 
occurred frequently at night and were associated with 
choking sensations and restlessness.  He reported that he 
had been recently treated at the Lexington VAH and was told 
that his symptoms were due to his nerves.  It was noted that 
in 1944, the appellant was injured by a land mine explosion 
in France at which time he was unconscious for 30 minutes 
and hospitalized for 10 days.  While the appellant was 
hospitalized, he underwent a psychiatric evaluation. 
Following the mental status evaluation, the psychiatrist 
stated that in his opinion, the appellant had a psychogenic 
cardiovascular reaction, iatrogenic in etiology.  There was 
no evidence of intrapsychic conflict.  According to the 
examiner, the appellant was seen by a neurologist who found 
no neurologic disease.  In regard to the appellant's 
progression in the hospital, it was noted that he displayed 
no remission of his complaints and that his headaches, 
nervousness, asthenia, and pre-occupation with his "soma" 
had continued.  It was also noted that it appeared that the 
appellant's complaints were either due to an anxiety 
reaction or were iatrogenic.  Upon the appellant's 
discharge, the diagnosis was of nontoxic diffuse goiter.

In September 1999, the appellant requested that his claim 
for service connection for an anxiety disorder be reopened.  
At that time, he stated that in 1946, he was treated at a VA 
Hospital (VAH) in Louisville for his nerves.  Thus, in 
August 2000, the RO contacted the Louisville VAH and 
requested all hospitalization records from January 1, 1946 
to January 31, 1947, which pertained to the appellant.  In 
May 2001, the Louisville VAH responded that the records were 
not obtainable.  

III. Analysis

In the instant case, the appellant contends that he 
developed an anxiety disorder during service.  The appellant 
maintains that following his discharge, he continued to 
suffer from an anxiety disorder.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno, 6 Vet. App. at 465; see also Falzone, 8 Vet. App. at 
398.  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
and opinion.  Espiritu, 2 Vet. App. at 492.  The evidence 
does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from an anxiety disorder 
which was incurred in or aggravated by service, is not 
competent evidence and cannot constitute competent medical 
evidence with which to reopen a claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In any event, his contentions 
that he developed an anxiety disorder during service and 
continued to suffer from that disability after his 
discharge, are cumulative of his previous contentions at the 
time of his prior claim. 

The Board observes that in regard to the evidence submitted 
subsequent to the December 1946 rating decision, the Final 
Summary from the Lexington VAH, showing that the appellant 
was hospitalized from March 11 to March 23, 1950, and the 
Final Summary from the Louisville VAH showing that the 
appellant was hospitalized from April 26 to May 24, 1950, 
are "new" in that they were not of record at the time of the 
RO's denial in December 1946.  However, while the above 
evidence is "new," it is not so significant that it must be 
considered.  It does not address the specific matter under 
consideration, which is whether the appellant has an anxiety 
disorder that is attributable to his military service.  See 
38 C.F.R. § 3.156(a) (2001).   

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  Thus, upon a review of 
the "new" evidence, the Board notes that the Final Summary 
from the Lexington VAH, showing that the appellant was 
hospitalized for 13 days in March 1950, is negative for any 
complaints or findings of an anxiety disorder.  The Board 
further observes that in the Final Summary from the 
Louisville VAH, showing that the appellant was hospitalized 
from April to May 1950, although it was noted that the 
appellant's complaints, including headaches and nervousness, 
were either due to an anxiety reaction or were iatrogenic, 
there was no competent medical evidence showing that the 
appellant's possible anxiety reaction was related to 
service.  In addition, the actual diagnosis upon the 
appellant's discharge was of nontoxic diffuse goiter.  

The Board notes that since September 1999, when the 
appellant requested that his claim for service connection 
for an anxiety disorder be reopened, it appears that the 
appellant has not submitted any additional evidence.  In 
this regard, the Board recognizes that in a September 1999 
statement, the appellant contended that in 1946, he was 
treated at the Louisville VAH for his nerves.  However, in 
response to an August 2000 request from the RO for all 
hospitalization records, from January 1, 1946 to January 31, 
1947, which would pertain to the appellant, the Louisville 
VAH responded that the records were not obtainable.  In 
addition, the Board further notes that in the Louisville VAH 
Final Summary, showing that the appellant was hospitalized 
from April to May 1950, the appellant reported that he had 
been recently treated at the Lexington VAH and was told that 
his symptoms were due to his nerves.  The Board observes 
that it appears that the appellant was referring to his 
March 1950 hospitalization at the Lexington VAH.  However, 
the Board notes that the March 1950 Final Summary from the 
Lexington VAH shows that the appellant was hospitalized 
after complaining of palpitation, headaches, and dizzy 
spells for the past three to four years and that upon his 
discharge, he was diagnosed with hypertension.  The Summary 
does not show any treatment for nerves and is negative for 
any complaints or findings of an anxiety disorder.  

In short, the evidence received after the prior final denial 
does not tend to prove the veteran's claim in a manner 
different from what was known in December 1946.  Therefore, 
the Board finds in light of the above that the newly 
received evidence is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  38 C.F.R. § 3.156 (2001).  New and material evidence 
has not been presented; the application to reopen is 
consequently denied.  

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), as implemented by VA regulations, 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by a March 2001 VA 
letter to the appellant and the statement of the case issued 
in August 2000.  Collectively, the above documents informed 
the appellant of the criteria pertaining to his attempt to 
reopen his service connection claim, and the need to submit 
new and material evidence to support his claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  Finally, with respect to 
applicability of the new law, it should be pointed out that 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The VCAA recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002). 
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.


ORDER

Entitlement to service connection for a spinal disorder is 
denied.  

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for shell fragment wound 
scars of the neck and left ear is denied.  

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for an 
anxiety disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

